Motion Granted; Appeal Dismissed and Memorandum Opinion filed January
14, 2014.




                                     In The

                     Fourteenth Court of Appeals

                             NO. 14-13-00878-CV

 RELIABLE PUMPS CONSULTANTS, INC. AKA AND DBA RELIABLE
    PUMPS CONSULTANTS, AND RELIABLE PUMPS, Appellants

                                       V.

       TITANS TECHNOLOGIES INTERNATIONAL, INC., Appellee

             On Appeal from the County Civil Court at Law No. 4
                           Harris County, Texas
                      Trial Court Cause No. 1027193

                 MEMORANDUM                     OPINION
      This is an appeal from a judgment signed July 11, 2013. On January 6, 2014,
appellants filed a motion to dismiss the appeal. See Tex. R. App. P. 42.1. The
motion is granted.

      Accordingly, the appeal is ordered dismissed.

                                     PER CURIAM

Panel consists of Justices Boyce, Christopher, and Brown.